Citation Nr: 1449084	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  12-10 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to financial assistance in acquiring specially adapted housing.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to September 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran and his wife provided testimony at a videoconference hearing before the undersigned Veterans Law Judge in August 2014.  A transcript of that hearing is of record.

The record before the Board consists of the Veteran's paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

Service-connected disability has resulted in the permanent loss of use of both of the Veteran's lower extremities which so affects the functions of balance or propulsion as to preclude locomotion without the aid of a wheelchair.


CONCLUSION OF LAW

The criteria for entitlement to financial assistance in acquiring specially adapted housing have been met. 38 U.S.C.A. § 2101 (West 2002); 38 C.F.R. § 3.809 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

A certificate of eligibility for assistance in acquiring specially adapted housing may be provided if, among other things, the Veteran is entitled to service-connected compensation for permanent and total disability due to the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 U.S.C.A. § 2101(a)(1); 38 C.F.R. § 3.809(b)(1).  

In this case, the Veteran contends that he is entitled to specially adapted housing due to loss of use of both lower extremities due to service connected disabilities.  The Veteran is service connected for diabetes mellitus, with separate ratings awarded for peripheral neuropathy of both lower extremities, each deemed 40 percent disabling.  

Medical evidence as early as February 2003 shows the Veteran to be wheelchair bound.  An August 2009 statement from a VA physician notes that the Veteran has complete loss of use of both legs which precludes safe locomotion without the use of a wheelchair.  A December 2009 VA examiner found it less likely than not that the Veteran could ambulate without assistance.  The VA examiner noted that the Veteran has both peripheral neuropathy, as well as non-service connected spinal stenosis, which also affects the lower extremities and "overshadows and conceals any finding that may be related to diabetes."  However, in May 2013, the Veteran's VA physician submitted a statement indicating that his "diabetes, peripheral neuropathy and Reflex Sympathetic Dystrophy supersede and far overshadow the newer diagnosis of spinal stenosis."  The medical evidence, therefore, is in equipoise as to whether a service-connected condition causes the Veteran's loss of use of both lower extremities.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In sum, the medical evidence clearly establishes that the Veteran has permanent loss of use of both lower extremities which so affects the functions of balance or propulsion as to preclude locomotion without the aid of a wheelchair, and the medical evidence is at least in equipoise as to whether service-connected disability causes the loss of use.  As such, the benefit of the doubt must be resolved in favor of the Veteran.  Accordingly, entitlement to financial assistance in acquiring specially adapted housing is warranted.


ORDER

Entitlement to financial assistance in acquiring specially adapted housing is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


